Title: [Diary entry: 10–11 August 1770]
From: Washington, George
To: 

10 & 11th. I rid over all my Corn Ground as well that in the Neck as those at Muddy hole & Doeg Run, and was surprizd to see how much it had fired; especially in Land that was any thing Stiff and poor. It was observable also, that in most of these places there appeard no shoots upon the Stalks and upon the whole the prospect [was] exceedingly shocking. It is further to be observd, that the Corn, in flat stiff places was fired even where it had not been lately workd but more so where it was. Why Corn in so short a droughth shoud fire so badly is difficult to Acct. for Unless it is owning to the great and frequent Rains which fell all the first part of the year and at the same time that it made the Corn Luxurient & exceeding tender baked the Ground hard & prevented the frequent and constant working of it that it ought to have had. Nothing appears [more] clearly from the experience of this year than that a wet June is very injurious to both Corn and Wheat. The former is run too much into stalk by it—made tender & unable to stand the droughts which follow after & besides this is generally overcome with grass and Weeds. The Latter (that is Wheat) by being injurd in the blossom produces poor perished grain & but little of it—the head being subject to the spot & other defects. My Corn this year has not been so well cultivated as it ought wch. partly has been owing to two causes—first the exceeding wet weather all the Month of June prevented my Plows from working constantly where the Land was level and next my force of Horses was rather inadequate to the Task & I think more than 35 or 40 Acres of Corn Land (where it is any thing stiff) ought not to be allotted to a plow and two middling good Horses. Finishd Sowg. the Cut upon the Creek above Carneys Gut. Finished the Remainder of that Cut on the other side the Gut.